     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 1 of 24 Page ID #:810




1      Daniel C. Girard (State Bar No. 114826)
       Jordan Elias (State Bar No. 228731)
2      Adam E. Polk (State Bar No. 273000)
3      Simon S. Grille (State Bar No. 294914)
       GIRARD SHARP LLP
4
       601 California Street, Suite 1400
5      San Francisco, California 94108
6      Telephone: (415) 981-4800
       Facsimile: (415) 981-4846
7      dgirard@girardsharp.com
8      jelias@girardsharp.com
       apolk@girardsharp.com
9      sgrille@girardsharp.com
10     Attorneys for Plaintiffs
11     [Additional Counsel on Signature Page]
12
13
                              UNITED STATES DISTRICT COURT
14                           CENTRAL DISTRICT OF CALIFORNIA
15
16
17     GARY SOSENKO, DIANE TERRY,                Case No.: 8-19-cv-00610-JLS (ADSx)
       and MICHAEL BURRAGE, on behalf of
18     themselves and all others similarly       DISCOVERY MATTER
19     situated,
                                                 JOINT STIPULATION REGARDING
20
                    Plaintiffs,                  PLAINTIFFS’ MOTION TO COMPEL
21                                               PRODUCTION OF DOCUMENTS
22          v.
                                                 Date: February 12, 2020
23     LG ELECTRONICS U.S.A., INC.               Time: 10:00 a.m.
24                                               Ctrm: 6B, 6th Floor
                   Defendant.                    Judge: Honorable Autumn D. Spaeth
25
26                                               Discovery cutoff: August 14, 2020
27                                               Pretrial conference: February 12, 2021
                                                 Trial:               None set
28


            JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                           Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 2 of 24 Page ID #:811




1                                             TABLE OF CONTENTS
2
3      I.    INTRODUCTORY STATEMENTS...................................................................... 1
4             A.     Plaintiffs’ Introductory Statement ................................................................ 1
5
                     1.      Case Background ................................................................................1
6
7                    2.      Discovery to Date................................................................................1

8             B.     Defendant’s Introductory Statement ............................................................ 4
9      II.   SPECIFIC ISSUES IN DISPUTE .......................................................................... 7
10
                     1.      Plaintiffs’ Position ............................................................................12
11
                             a.       LG’s Failure to Comply with the Order by Specifying
12
                                      Whether It Is Withholding Documents ...................................12
13
                             b.       LG’s Failure to Produce Documents .....................................13
14
15                                    i.       Failure Analysis Materials ...........................................13
16                                    ii.      Consumer Complaints and Warranty Claims...............14
17                                    iii.     Agreements with Sears .................................................16
18
                             c.       LG’s Failure to Specify an End Date for Its Production,
19                                    Including of Sales and Pricing Data ......................................17
20
                     2.      Defendant’s Position .........................................................................18
21
22
23
24
25
26
27
28

                                             i
             JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                            Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 3 of 24 Page ID #:812




1      I.    INTRODUCTORY STATEMENTS
2            A.     Plaintiffs’ Introductory Statement
3                   1.     Case Background
4           Plaintiffs assert warranty and consumer protection claims seeking point-of-sale
5       overpayment damages for refrigerators manufactured by LG and equipped with LG’s
6       proprietary linear compressor (the “LG Refrigerators”). Dkt. No. 45. Plaintiffs allege
7       that the LG Refrigerators are prone to fail as a result of defective components. When
8       they fail, the refrigerators cannot keep food or beverages cold. Consumers often must
9       wait weeks or months for repairs and have experienced repeat refrigerator failures.
10      Thousands of consumers and LG-authorized repair personnel have reported such
11      failures directly to LG. Partly for this reason, LG has known for years that its
12      refrigerators are defective. But instead of disclosing the defect or providing an effective
13      remedy, LG continues to manufacture, market, and sell the LG Refrigerators.
14          On June 12, 2019, LG moved to dismiss. Dkt. No. 17. On August 29, the District
15      Court largely denied LG’s motion, upholding all of Plaintiffs’ claims under California
16      law. Dkt. No. 33. Plaintiffs must file their motion for class certification by March 13,
17      2020. Dkt. No. 75.
18                  2.     Discovery to Date
19           On May 20, 2019, Plaintiffs delivered Early Rule 34 Requests to LG pursuant to
20      Federal Rule of Civil Procedure 26(d)(2). Declaration of Simon S. Grille in Support of
21      Plaintiff’s Motion to Compel (“Grille Decl.”) ¶ 1 & Ex. A. LG objected and responded
22      to Plaintiffs’ Early Rule 34 Requests on July 2. Id. ¶ 4 & Ex. B. After Plaintiffs sent
23      LG a letter identifying deficiencies in LG’s Responses, the parties held a telephone
24      conference on July 25 to discuss LG’s responses. Id. ¶¶ 6, 8. LG was not prepared to
25      provide a completion date for production and could not specify whether it was
26      withholding documents based on its objections. Id. ¶ 8. LG represented that it would
27      send Plaintiffs a letter outlining its anticipated timeline for completing production and
28      clarifying whether documents are being withheld based on its objections. Id. ¶ 9.

                                            1
            JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                           Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 4 of 24 Page ID #:813




1           On September 16—after the parties again conferred on August 6, and after
2      Plaintiffs moved to compel LG to produce documents responsive to Plaintiff’s First Set
3      of RFPs (Dkt. No. 37)—LG sent Plaintiffs a proposal to produce a limited subset of
4      documents. Id. ¶ 10 & Ex. C. On October 8, this Court ruled on Plaintiffs’ Motion to
5      Compel, ordering LG to (1) “supplement its responses to state whether it is withholding
6      documents based on its objections” and (2) “produce all non-privileged documents
7      Defendant agreed in their responses to produce responsive to Plaintiffs’ Early Rule 34
8      Requests” by November 8. Dkt. No. 61.
9           On October 24, Plaintiffs sent LG an email requesting confirmation that LG
10     would produce documents as required by the Court’s October 8 Order. Id. ¶ 14 and Ex.
11     D. Plaintiffs noted that LG should produce, for all refrigerator models at issue in the
12     Complaint, root cause and failure analysis; sales data and minimum advertised prices;
13     failure-rate data and consumer-complaint data; and data reflecting repair costs paid by
14     consumers, including for parts and labor. Id. On October 27, LG responded, claiming
15     that it was only obligated to produce the limited set of documents it proposed in its
16     September 16 letter. Id. ¶ 16. On October 28, the parties conferred again about
17     Plaintiffs’ First Set of RFPs, but LG would not specify an end date for production or
18     whether it would be withholding documents on the basis of its objections. Id. ¶ 17.
19          On November 8, LG produced a limited subset of documents responsive to
20     Plaintiff’s First Set of RFPS. Id. ¶ 21. LG did not provide supplemental responses to
21     Plaintiffs’ First Set of RFPs in accordance with the Court’s October 8 Order. Id. ¶ 22.
22     On November 15, the parties conferred again, and LG represented that it did not intend
23     to provide supplemental responses. Id. ¶ 23. During the November 15 call, LG also
24     declined to provide an estimated completion date for its production of documents other
25     than representing that it would make a “rolling production” that it would aim to
26     complete before the cut-off of fact discovery. Id. ¶ 24.
27           On September 19, Plaintiffs served LG with their Second Set of RFPs. Id. ¶ 12 &
28     Ex. E. On October 24, LG served its responses and objections. Id. ¶ 13 & Ex. F. On

                                           2
           JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                          Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 5 of 24 Page ID #:814




1      October 28, the parties discussed LG’s responses and objections to Plaintiffs’ Second
2      Set of RFPs, including LG’s request to confer about the relevance of its agreements
3      with Sears (Request No. 13) and Plaintiffs’ request for sales and pricing data (Request
4      No. 17). Id. ¶ 17. Plaintiffs explained the relevance of these materials and noted that
5      sales and pricing data is essential for Plaintiffs’ class certification analysis. Id. LG
6      thereafter sent a letter proposing additional productions, and the parties conferred about
7      this proposal on November 4. Id. ¶¶ 18-20 & Ex. G. Plaintiffs identified deficiencies
8      and memorialized them in an email to LG. Id. ¶ 20 & Ex. H. On November 18, the
9      parties conferred again about Plaintiffs’ Second Set of RFPs, including Request No. 21,
10     which seeks LG’s consumer complaint and warranty data. Id. ¶ 25.
11           Plaintiffs sent LG their portion of this Joint Statement on December 12. Id. ¶ 26.
12     Eight days later, before responding with its portion, LG sent Plaintiffs a letter with
13     additional proposals concerning its production of documents. Id. & Ex. I. The
14     proposals in LG’s December 20 letter do not resolve the present dispute because LG has
15     not agreed to produce the full scope of documents responsive to the requests at issue
16     and because LG provides no timeline for production. Id. ¶ 27. For example, LG asserts
17     that it has produced service data with “warranty claims made within the warranty
18     period,” (Ex. I at 3) but Plaintiffs also seek production of warranty claims made outside
19     the 1-year labor warranty. Id. In addition, LG agrees to produce agreements with Sears
20     (Ex. I at 2) but provides no timeline for this straightforward production. Id. LG,
21     moreover, did not propose search terms until January 10 and the proposed search terms
22     are not comprehensive. Id. ¶ 28. While LG’s portion of the Joint Statement references
23     a document production in response to Plaintiffs’ Third Set of RFPs, that set consisted of
24     a single document request related to a non-party subpoena issued to a former employee
25     and is not at issue in this motion. Id. ¶ 29 & Ex. J.
26           Thus, despite a long series of proposals, LG still has not produced the documents
27     that will enable the Court to decide class certification on an appropriately developed
28     record.

                                           3
           JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                          Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 6 of 24 Page ID #:815




1            B.     Defendant’s Introductory Statement
2            Since the parties’ last Joint Stipulation Regarding Plaintiffs’ Motion to Compel
3      (see Dkt No. 38), the parties have made progress in their meet and confer efforts and
4      discovery in general. LG has now produced several categories of documents relating to
5      the named Plaintiffs’ refrigerator models totaling 7,111 pages in response to Plaintiffs’
6      First Set of Requests for Production. See Declaration of Vassi Iliadis (“Iliadis Decl.”), ¶
7      2. The parties also have engaged in numerous meet and confer discussions since then
8      (including on November 4, 15 and 18), and LG has continued to produce documents in
9      response to other Plaintiffs’ Requests for Production in this case, such as custodial
10     documents pertaining to consumer complaints and warranty claims regarding purported
11     compressor failure in response to Plaintiffs’ Third Set of Requests for Production. Id. ¶¶
12     3-4.1 For the reasons discussed below, LG does not believe there is an open dispute
13     between the parties as to the categories of documents being requested by Plaintiffs in this
14     Joint Stipulation.
15           In an effort to streamline the issues, the following background picks up from
16     Plaintiffs’ previously-filed discovery motion. See Dkt. Nos. 37 & 38. On October 8,
17     2019, this Court granted Plaintiffs’ motion to compel. See Dkt. No. 61. In that Order,
18     the Court required LG to “supplement its responses to state whether it is withholding
19     documents based on its objections” and to “produce all non-privileged documents [LG]
20     agreed in their responses to produce responsive to Plaintiffs’ Early Rule 34 Requests” no
21     later than November 8, 2019. See id.
22           On October 24, 2019, counsel for Plaintiffs sought confirmation from LG that it
23     would produce certain categories of documents “for all models at issue in the complaint”
24
       1
25       Plaintiffs characterize this as a “single document request related to a non-party
       subpoena issued to a former employee” in an attempt to diminish LG’s discovery
26     activities; however, in response to the Third Set of RFPs, LG produced several thousands
27     of pages of documents from search terms run across one custodian’s entire laptop
       pertaining to consumer complaints and warranty claims regarding purported compressor
28     failure.
                                            4
            JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                           Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 7 of 24 Page ID #:816




1      by November 8, 2019 “consistent with the Court’s Order.” See Iliadis Decl., ¶ 5, Ex. A.
2      Counsel for LG disagreed with Plaintiffs’ position and noted that, by the express terms of
3      the Court’s Order, the November 8 deadline applied only to documents that LG had
4      agreed to produce and that LG’s position about what it would produce in response to
5      Plaintiffs’ First Set of Requests for Production was detailed in its September 16, 2019
6      letter, which was provided to and reiterated for the Court in connection with the parties’
7      briefing on Plaintiffs’ Motion to Compel. Id. ¶ 6, Ex. B. Counsel for LG further
8      explained that LG agreed to produce, and would produce, the following categories for the
9      named Plaintiffs’ refrigerator models:
10           (1) Minimum advertised pricing information (RFP Nos. 5 and 6);
11           (2) Root case analysis (RFP Nos. 2 and 3);
12           (3) Service rate data (RFP Nos. 2 and 3);
13           (4) Service work orders for service rendered on the named Plaintiffs’ models, in
14           California, where the work order reflects service on the compressor (RFP No. 11);
15           (5) Pre-market testing materials (RFP No. 8);
16           (6) LG’s warranty policy (RFP Nos. 5, 9, 10);
17           (7) Technical specifications and service manuals (RFP No. 7); and
18           (8) Additional marketing materials (RFP No. 12).
19     Id. ¶ 6, Ex. B.
20           Counsel for LG further indicated that other categories of documents (such as sales
21     data, post-market testing, consumer complaint data, etc.) were not categories that LG
22     represented to Plaintiffs or the Court that it would agree to produce and, therefore, were
23     not subject to the November 8 deadline. Id. ¶ 6, Ex. B. However, in a good faith effort to
24     compromise, counsel for LG indicated that it would be sending counsel for Plaintiffs
25     correspondence for “expanding the scope of the refrigerator models beyond the named
26     Plaintiffs’ models” and addressing the other categories of documents requested by
27     Plaintiffs. Id. ¶ 6, Ex. B.
28

                                            5
            JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                           Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 8 of 24 Page ID #:817




1             On October 28, 2019, counsel for LG sent a letter to Plaintiffs’ counsel following
2      up on the parties’ meet and confer efforts regarding Plaintiffs’ First Set of Requests for
3      Production. See Iliadis Decl., ¶ 7, Ex. C. In this letter, counsel for LG explained that it
4      would agree to produce non-privileged documents responsive to the remaining RFPs
5      relating to 61 refrigerator models LG believed were in scope (beyond just the named
6      plaintiffs’ models). See id., ¶ 7, and Ex. C at Attachment A. LG also agreed to produce
7      (i) documents sufficient to show analysis of the “root cause” of any reported cooling
8      issues, (ii) service/repair data regarding reported cooling issues, (iii) post-sale testing
9      materials, and (iv) documents sufficient to show the number of LG refrigerator units LG
10     sold to each of its retailers for the in-scope models. Id. ¶ 7, Ex. C.
11            On November 8, 2019, LG produced the documents it agreed to produce at the
12     time of the Court’s Order and as set forth in counsel for LG’s September 16 letter. Iliadis
13     Decl., ¶ 8. LG also is in the process of collecting, reviewing, and producing the
14     categories of documents it agreed to produce in its October 28 letter, which it will
15     complete on a rolling basis. Id. ¶ 7. LG also informed Plaintiffs’ counsel during the
16     parties’ November 15 meet and confer that LG did not withhold any documents it had
17     agreed to produce by November 8 based on any objections and that LG therefore was not
18     obligated to supplement its responses to Plaintiffs’ First Set of Requests for Production.
19     Id. ¶ 9.
20            Further, as described above, the parties engaged in several meet and confer
21     discussions regarding Plaintiffs’ Requests for Production. Then, on November 21,
22     counsel for Plaintiffs emailed counsel for LG requesting certain documents and stating
23     that Plaintiffs disagreed with LG’s relevant time period for discovery in this case, as well
24     as the list of in-scope refrigerator models. Id. ¶ 10, Ex. D. In an effort to reach
25     compromise, counsel for LG responded on December 20, 2019 outlining its position for
26     the remaining RFPs, which includes producing the categories of documents Plaintiffs
27     seek that are the subject of this Joint Stipulation. See id., ¶ 11, Ex. E.
28

                                            6
            JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                           Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 9 of 24 Page ID #:818




1            Pursuant to LG’s December 20 correspondence, LG made another production of
2      documents on December 30, 2019 in response to Plaintiffs’ Second Set of RFPs. Iliadis
3      Decl. ¶ 12. Additional documents are forthcoming and will be produced on a rolling
4      basis. Further, on January 10, 2020, counsel for LG shared with Plaintiffs reasonably
5      broad search terms that LG intends to use for discovery in this case. Id. ¶ 13. LG has
6      requested that Plaintiffs respond to the search terms no later than January 17, 2020. Id.
7      II.   SPECIFIC ISSUES IN DISPUTE
8            Plaintiffs seek an order compelling LG to comply with this Court’s October 8
9      Order by stating whether it is withholding documents responsive to Plaintiffs’ First Set
10     of Requests based on its objections. Plaintiffs also seek to compel LG to produce,
11     within 7 days of the date of this Court’s Order, all documents in its possession, custody,
12     or control concerning the root cause of the compressor failures, consumer complaints
13     and warranty claims regarding the compressor failures, and its agreements with Sears
14     relating to the marketing, distribution, and/or sale of LG Refrigerators sold under the
15     Kenmore brand.
16           While LG’s portion of this Joint Statement indicates that its production of some of
17     these documents will be forthcoming, LG has been making similar representations since
18     Plaintiffs filed their first motion to compel but still has not completed production of
19     responsive documents. Like LG’s response to Plaintiffs’ first motion to compel, LG
20     again produced a letter promising production of documents after Plaintiffs sent LG their
21     portion of this joint statement. The letter, however, does not commit to production of the
22     full scope of documents responsive to the requests at issue in this Joint Statement and
23     fails to specify a timeline for the production. Plaintiffs bring this motion to obtain firm
24     deadlines for LG’s production of documents. The following Requests and Responses are
25     at issue:
26
             RFP NO. 2: Documents reflecting Your analysis of Compressor Failure in LG
27           Refrigerators.
28

                                             7
             JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                            Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 10 of 24 Page ID #:819




1        RESPONSE: In addition to the foregoing General Objections, LG objects to this
         Request on the ground that it is vague and ambiguous, overbroad as to time and
2        scope, unduly burdensome, and seeks information that is neither relevant nor
3        proportional to the needs of this case. LG objects to this Request on the grounds
         that the definitions of "Compressor Failure" and "LG Refrigerators" as vague,
4        ambiguous, and overly broad. To the extent "Compressor Failure" is defined by the
         allegations set forth in the Complaint, LG objects on the grounds that such
5
         allegations are insufficient to establish a defect. The appropriate scope of discovery
6        in this case depends upon the existence of a defect in LG's refrigerators and such
         defect must be adequately alleged and defined. In particular, LG objects because
7
         Plaintiffs make no effort to be reasonable with respect to the models of the LG
8        Refrigerators Plaintiffs are referencing. LG also objects to the term "analysis" as
         vague, ambiguous, and undefined. LG further objects to this Request to the extent
9        it seeks information protected by the attorney-client privilege, work product
10       doctrine, or any other applicable privilege, immunity, or doctrine. LG further
         objects to this Request to the extent that it purports to require LG to search files,
11       provide information, or review documents in the possession, custody or control of
12       third parties, or otherwise requires LG to produce information or materials from
         files other than its own. LG further objects to this Request to the extent that it seeks
13       disclosure of confidential, proprietary, trade secret, commercially-protected or
14       other information for which disclosure would be detrimental to the conduct of LG's
         business without any appropriate showing of compelling need.
15
         Subject to and consistent with the foregoing general and specific objections, LG
16
         will produce reasonably accessible, non-privileged documents, if any, in its
17       possession, custody, or control responsive to this Request, as limited through
         mutual agreement resulting from the parties' meet and confer discussions.
18
19       RFP NO. 3: Documents sufficient to show the models of LG Refrigerators known
         to You to have experienced Compressor Failure (the "Class Refrigerators").
20
         RESPONSE: In addition to the foregoing General Objections, LG objects to this
21       Request on the ground that it is vague and ambiguous, overbroad as to time and
22       scope, unduly burdensome, and seeks information that is neither relevant nor
         proportional to the needs of this case. LG objects to this Request on the grounds
23       that the definitions of "Compressor Failure," "LG Refrigerators," and "Class
24       Refrigerators" are vague, ambiguous, and overly broad. To the extent "Compressor
         Failure" is defined by the allegations set forth in the Complaint, LG objects on the
25       grounds that such allegations are insufficient to establish a defect. The appropriate
26       scope of discovery in this case depends upon the existence of a defect in LG's
         refrigerators and such defect must be adequately alleged and defined. LG objects to
27       the term "LG Refrigerators" as vague, ambiguous, and overly broad where Plaintiffs
28       make no effort to be reasonable with respect to the models of the LG Refrigerators
         Plaintiffs are referencing. LG also objects to the term "experienced" as vague,
                                                8
        JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                              Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 11 of 24 Page ID #:820




1        ambiguous, and undefined. LG further objects to this Request to the extent it seeks
         information protected by the attorney-client privilege, work product doctrine, or any
2        other applicable privilege, immunity, or doctrine. LG further objects to this Request
3        to the extent that it seeks disclosure of confidential, proprietary, trade secret,
         commercially-protected or other information for which disclosure would be
4        detrimental to the conduct of LG's business without any appropriate showing of
         compelling need.
5
6        Subject to and consistent with the foregoing general and specific objections, LG
         will produce reasonably accessible, non-privileged documents, if any, in its
7        possession, custody, or control responsive to this Request, as limited through
8        mutual agreement resulting from the parties' meet and confer discussions.

9        RFP NO. 4: Documents sufficient to show, by year and model number, the number
         of Class Refrigerators sold by You or Your authorized resellers.
10
         RESPONSE: In addition to the foregoing General Objections, LG objects to this
11       Request on the ground that it is vague and ambiguous, overbroad as to time and
12       scope, and unduly burdensome, and seeks information that is neither relevant nor
         proportional to the needs of this case. LG object to the term "authorized resellers"
13       as vague, ambiguous, and undefined. LG objects to the term "Class Refrigerators"
14       as undefined and to the extent it is based on the definition of "LG Refrigerators,"
         which is vague, ambiguous, and overly broad because Plaintiffs make no effort to
15       be reasonable with respect to the models of the LG Refrigerators Plaintiffs are
16       referencing. LG further objects to this Request to the extent that it purports to
         require LG to search files, provide information, or review documents in the
17       possession, custody or control of third parties or otherwise requires LG to produce
18       information or materials from files other than its own. LG further objects to this
         Request to the extent it seeks information protected by the attorney-client privilege,
19       work product doctrine, or any other applicable privilege, immunity, or doctrine.
20       LG further objects to this Request to the extent that it seeks disclosure of
21       confidential, proprietary, trade secret, commercially-protected or other information
         for which disclosure would be detrimental to the conduct of LG's business without
22       any appropriate showing of compelling need.
23
         Subject to and consistent with the General and Specific Objections, LG will produce
24       reasonably accessible, non-privileged documents, if any, in its possession, custody,
         or control responsive to this Request, sufficient to identify the information sought
25
         in this Request and as limited through mutual agreement resulting from the parties'
26       meet and confer discussions.
27       RFP NO. 5: Documents sufficient to show the number of consumers who have
28       complained of Compressor Failure in Class Refrigerators to You, Your authorized
         repair technicians, and authorized resellers.
                                               9
        JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                              Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 12 of 24 Page ID #:821




1        RESPONSE: In addition to the foregoing General Objections, LG objects to this
         Request on the ground that it is vague and ambiguous, overly broad, and unduly
2        burdensome, and seeks information that is neither relevant nor proportional to the
3        needs of this case. LG object to the terms "repair technicians," "consumers,"
         "complained," and "authorized resellers" as vague, ambiguous, and undefined. LG
4        objects to the term "Class Refrigerators" as undefined and to the extent it is based
         on the definition of "LG Refrigerators," which is vague, ambiguous, and overly
5
         broad because Plaintiffs make no effort to be reasonable with respect to the models
6        of the LG Refrigerators Plaintiffs are referencing. LG further objects to this Request
         to the extent that it purports to require LG to search files, provide information, or
7
         review documents in the possession, custody or control of third parties or otherwise
8        requires LG to produce information or materials from files other than its own. LG
         further objects to this Request to the extent it seeks information protected by the
9        attorney-client privilege, work product doctrine, or any other applicable privilege,
10       immunity, or doctrine. LG further objects to this Request to the extent that it seeks
         disclosure of confidential, proprietary, trade secret, commercially-protected or
11       other information for which disclosure would be detrimental to the conduct of LG's
12       business without any appropriate showing of compelling need.
13       Subject to and without waiving the foregoing General and Specific Objections, LG
14       will produce reasonably accessible, non-privileged documents, if any, in its
         possession, custody, or control responsive to this Request, as limited through
15       mutual agreement resulting from the parties' meet and confer discussions.
16       RFP NO. 6: Documents sufficient to show, by year and model number, the average
17       purchase price paid for the Class Refrigerators.
18       RESPONSE: In addition to the foregoing General Objections, LG objects to this
         Request on the ground that it is vague and ambiguous, overly broad, and unduly
19       burdensome, and seeks information that is neither relevant nor proportional to the
20       needs of this case. LG objects to the term "Class Refrigerators" as undefined and to
         the extent it is based on the definition of "LG Refrigerators," which is vague,
21       ambiguous, and overly broad because Plaintiffs make no effort to be reasonable
22       with respect to the models of the LG Refrigerators Plaintiffs are referencing. LG
         further objects to this Request to the extent that it purports to require LG to search
23       files, provide information, or review documents in the possession, custody or
24       control of third parties, or otherwise requires LG to produce information or
         materials from files other than its own. LG further objects to this Request to the
25       extent it seeks information protected by the attorney-client privilege, work product
26       doctrine, or any other applicable privilege, immunity, or doctrine. LG further
         objects to this Request to the extent that it seeks disclosure of confidential,
27       proprietary, trade secret, commercially-protected or other information for which
28       disclosure would be detrimental to the conduct of LG's business without any
         appropriate showing of compelling need.
                                                10
        JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                              Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 13 of 24 Page ID #:822




1        Subject to and without waiving the foregoing General and Specific Objections, LG
         will produce reasonably accessible, non-privileged documents, if any, in its
2        possession, custody, or control responsive to this Request, as limited through
3        mutual agreement resulting from the parties' meet and confer discussions.

4        RFP NO. 13: Agreements relating to the LG Refrigerators, between You and Sears,
         whether during or prior to the Relevant Time Period.
5
         RESPONSE: In addition to the foregoing General Objections, LG objects to this
6        Request on the ground that it is vague and ambiguous, overbroad as to the Relevant
7        Time Period and scope, and unduly burdensome. Further, LG objects to this Request
         on the grounds that it seeks information that is neither relevant nor proportional to
8        the needs of this case, and has no application to this case. LG further objects to this
9        Request to the extent it seeks information protected by the attorney-client privilege,
         work product doctrine, or any other applicable privilege, immunity, or doctrine. LG
10       further objects to this Request on the grounds that the term “agreements” is vague,
11       ambiguous, and overly broad. LG further objects to this Request on the grounds that
         it is duplicative of other Requests for Production served on non-parties in this
12       litigation.
13       Subject to and consistent with foregoing general and specific objections, LG
14       requests to meet and confer with Plaintiffs’ counsel regarding the relevance and
         scope of this Request.
15
         RFP NO. 17: Documents reflecting the monthly quantity of each LG Refrigerator
16
         You sold to resellers, dealers, or retailers authorized by You to sell LG Refrigerators
17       and the per-unit prices You charged them during each month throughout the
         Relevant Time Period.
18
19       RESPONSE: In addition to the foregoing General Objections, LG objects to this
         Request on the ground that it is vague and ambiguous, overbroad as to the Relevant
20       Time Period and scope, and unduly burdensome. LG further objects to this Request
21       to the extent it seeks information protected by the attorney-client privilege, work
         product doctrine, or any other applicable privilege, immunity, or doctrine. LG
22       further objects to this Request on the grounds that it is duplicative of other Requests
23       for Production served on non-parties in this litigation.

24       Subject to and consistent with foregoing general and specific objections, LG
         requests to meet and confer with Plaintiffs’ counsel about the relevance and scope
25       of this Request.
26       RFP NO. 21: Claim and complaint files, correspondence and related documents
27       from Your warranty claims and complaint tracking database concerning
         Compressor Failure
28

                                       11
        JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                       Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 14 of 24 Page ID #:823




1         RESPONSE: In addition to the foregoing General Objections, LG objects to this
          Request on the ground that it is vague and ambiguous, overbroad as to time and
2         scope, and unduly burdensome. LG further objects on the grounds that this Request
3         seeks information that is neither relevant nor proportional to the needs of this case
          given that Plaintiffs do not allege a breach of express warranty claim. LG further
4         objects to this Request to the extent it seeks information protected by the attorney-
          client privilege, work product doctrine, or any other applicable privilege, immunity,
5
          or doctrine. LG further objects to this Request on the grounds that the terms
6         “Compressor Failure,” “complaint tracking database,” “[c]laim,” and “complaint”
          are vague, ambiguous, overly broad and/or undefined.
7
8         Subject to and consistent with the foregoing general and specific objections, LG
          will produce reasonably accessible, non-privileged documents, if any, in its
9         possession, custody, or control sufficient to show information responsive to this
10        Request in regards to LG Refrigerators in California, as limited through mutual
          agreement resulting from the parties’ meet and confer discussions.
11
12        1.     Plaintiffs’ Position

13               a.     LG’s Failure to Comply with the Order by Specifying Whether It Is
14                      Withholding Documents
15         In its Order issued on October 8, this Court stated: “By November 8, 2019
16   Defendant will supplement its responses to state whether it is withholding documents
17   based on its objections.” Dkt. No. 61. Despite this directive, LG has not supplemented
18   its responses to Plaintiffs’ first set of document requests. When Plaintiffs noted this
19   deficiency during the parties’ meet-and-confer session on November 15, LG maintained
20   that it need not supplement its responses, or state whether it is withholding any
21   documents, because it will be producing all documents it agreed to produce. Grille
22   Decl. ¶ 23. Nevertheless, the Court’s Order directs LG both to produce all non-
23   privileged documents it agreed to produce in its responses to Plaintiffs’ first set of
24   document requests and to state whether it is withholding any documents based on its
25   objections. Because LG has not complied, the Court should again order it to state
26   whether it is withholding any documents based on its objections. See Fed. R. Civ. P.
27   34(b)(2)(C) (“An objection must state whether any responsive materials are being
28   withheld on the basis of that objection.”).

                                        12
         JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                        Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 15 of 24 Page ID #:824




1                b.     LG’s Failure to Produce Documents
2          LG has failed to produce a number of documents in the following three

3    substantive categories: (i) failure analysis and testing documents concerning the

4    compressor failures in the LG Refrigerators (Request Nos. 2 & 3), (ii) consumer

5    complaints, including but not limited to warranty claims, and service request data

6    (Request Nos. 5 & 21), and (iii) agreements with Sears, the retailer of the Kenmore-

7    branded refrigerators manufactured by LG (Request No. 13). The requests are narrowly

8    tailored to seek information that is essential for developing Plaintiffs’ claims and

9    expeditiously moving for class certification.

10                       i.     Failure Analysis Materials

11         On November 8, LG produced what appears to be three composite documents

12   regarding root cause and failure analysis and testing. Grille Decl. ¶ 21. Nearly half of

13   the content in these documents is improperly redacted. Id. LG has not provided a

14   privilege log to support these redactions, and has represented that one is not

15   forthcoming. Id. Rather, LG explained that it unilaterally chose to redact personally

16   identifiable information and information related to refrigerator models outside the scope

17   of this case and information relating to refrigerators sold outside of California. While

18   Plaintiffs do not take issue with the redactions of personally identifiable information,

19   the redactions for relevance are improper under the Federal Rules. See IDC Fin. Publ'g,

20   Inc. v. Bonddesk Grp., LLC, No. 15-CV-1085-PP, 2017 WL 4863202, at *2 (E.D. Wis.

21   Oct. 26, 2017) (“[R]edacting for nonresponsiveness or irrelevance finds no explicit

22   support in the Federal Rules of Civil Procedure.”). In its portion of this joint statement,

23   LG has represented (for the first time) that it will re-produce root cause documents

24   without redactions if the parties enter a stipulation concerning coordination of discovery

25   in the Bentley matter. But no such stipulation is necessary. The parties have now filed a

26   stipulation in this matter, providing “the parties to this case and the parties in Bentley

27   have agreed to coordinate the two actions in order to further the convenience of the

28   parties and witnesses, and serve the interests of justice, including by ensuring

                                        13
         JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                        Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 16 of 24 Page ID #:825




1    coordinated discovery proceedings, preventing duplicative depositions, and facilitating
2    Defendant’s production of relevant documents.” Dkt. No. 74. The stipulation further
3    provides, “the parties agree that documents produced in Sosenko may be used in Bentley
4    and vice-versa.” Id.
5          Root cause and failure analyses with respect to the LG Refrigerators are essential
6    to Plaintiffs’ proof of liability, causation, and damages. See Request Nos. 2 & 3, supra.
7    Plaintiffs allege that LG knowingly sold defective products, and Plaintiffs accordingly
8    seek documents reflecting LG’s analysis of their reported failures and why these
9    failures occurred. Discovery of these categories of documents will enable Plaintiffs to
10   verify and further describe the defect. Moreover, failure analysis and technical
11   documents are necessary to advance Plaintiffs’ expert’s testing and analysis of the LG
12   Refrigerators to develop and support his conclusions concerning the root cause of the
13   compressor defect and how the defect manifested across the class. Given the centrality
14   of this material, the Court should compel LG to produce all documents in its possession,
15   custody, or control reflecting its analysis of compressor failures in the LG Refrigerators
16   within 7 days of the date of this Court’s Order. See, e.g., Wilson v. Conair Corp., No.
17   1:14-CV-00894-WBS, 2015 WL 1994270, at *7‒8 (E.D. Cal. Apr. 30, 2015) (ordering
18   production of “documents concerning analysis or investigation of problems or failures
19   of” the products at issue); Tri-State Generation & Transmission Ass’n, Inc. v.
20   Mitsubishi Int’l Corp., No. CV-14-08115-PCT-NVW, 2016 WL 3854455 (D. Ariz. July
21   15, 2016) (ordering production of root cause analysis of generator failure giving rise to
22   claims); Bethel v. U.S. ex rel. Veterans Admin. Med. Ctr. of Denver, Colo., 242 F.R.D.
23   580, 586 (D. Colo. 2007) (“[T]he United States shall produce the root cause analysis
24   documents to the plaintiffs.”).
25                      ii.   Consumer Complaints and Warranty Claims
26         The consumer complaints and warranty claims that LG has received and
27   processed concerning thousands of failures of the LG Refrigerators are probative of
28   how widespread the products failures are, their similarities, LG’s knowledge of these

                                        14
         JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                        Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 17 of 24 Page ID #:826




1    failures, and how it has responded when consumers have been left without a working
2    refrigerator. LG still has not produced this important material. See Request Nos. 5 &
3    21, supra. While LG now represents that it will produce consumer complaints, it
4    provides no timeline for the production. With respect to warranty claims, LG asserts
5    that it has produced documents reflecting any warranty claims made within the
6    warranty period, but LG’s production only includes warranty claims made for LG
7    Refrigerators with the same model numbers as the named Plaintiffs instead of the full
8    range of models at issue in Plaintiffs’ complaint. Moreover, Plaintiffs have been clear
9    that they also seek warranty claims made outside of the warranty period, which LG has
10   not agreed to produce (see Ex. I at 3). LG should now be ordered to produce, within 7
11   days of the date of this Court’s Order, all documents in its possession, custody, or
12   control constituting or concerning consumer complaints and warranty claims regarding
13   the failures at issue in this case. The production should include not only the consumer
14   complaints, but also related documents reflecting how LG investigated and responded
15   to those complaints. These documents are “precisely the kind of information which will
16   aid the District Court’s analysis of numerosity, commonality, typicality and adequacy
17   under Fed. R. Civ. P. 23 and its determination whether class certification is
18   appropriate.” Long v. Hewlett-Packard, Co., No. C06-02816 JW HRL, 2006 WL
19   3751447, at *3 (N.D. Cal. Dec. 19, 2006); see also ConsumerInfo.com, Inc. v. One
20   Techs. LP, No. CV 09-3783-VBF(MANX), 2010 WL 11507581, at *3 (C.D. Cal. May
21   4, 2010) (“The motion to compel as to this request is GRANTED. [Defendant] is
22   hereby ORDERED to produce all complaints by consumers”); Incorp Servs., Inc. v.
23   Nevada Corp. Servs., Inc., No. 2:09-CV-01300-GMN, 2011 WL 686262, at *1 (D. Nev.
24   Feb. 18, 2011) (court noted that it “ordered Defendant to provide . . . any consumer
25   complaints”); Church of Christ at Azalea Drive v. Forest River, Inc., No. 2:11-CV-
26   3371-PMD, 2013 WL 2285934, at *3 (D.S.C. May 23, 2013) (granting motion to
27   compel production of all customer complaints and letters relating to the products at
28   issue).

                                        15
         JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                        Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 18 of 24 Page ID #:827




1                       iii.   Agreements with Sears
2          LG previously argued that LG Refrigerators marketed and sold by Sears under its
3    Kenmore brand are not properly part of this case. See Dkt. No. 17-1 at 2 (arguing that
4    “Plaintiff Sosenko alleges that he purchased a Kenmore refrigerator from Sears, but the
5    Complaint pleads no facts showing how this purchase gives Sosenko a claim against
6    LG”) (emphasis in original); id. at 17 (characterizing Sosenko’s purchase of “Kenmore-
7    branded LG Refrigerator” as “significant” based on contention that “Sears, not LG,
8    handles all sales, marketing, warranty, and repair activities for the Kenmore brand.”).
9    Having put its relationship with Sears in issue, LG should not be permitted to avoid
10   producing the agreements governing that relationship as it concerns the LG
11   Refrigerators. These business agreements can be expected to show the nature and
12   extent of LG’s control of marketing of the Kenmore-branded LG Refrigerators, among
13   other things. They also are likely to contain terms addressing responses to customers in
14   the event of refrigerator failure as well as any obligations on the part of LG to
15   reimburse or indemnify Sears in the event of refrigerator failures or related liability. At
16   minimum, the LG-Sears relationship with respect to control and dissemination of
17   customer-facing communications bears upon Plaintiffs’ fraud-based claims. See, e.g.,
18   Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840, 875 (N.D. Cal. 2018), order clarified,
19   No. 16-CV-07244-EMC, 2018 WL 1156607 (N.D. Cal. Mar. 5, 2018) (“The proper
20   focus in an omission case such as this is, therefore, what channels of information
21   customers depend upon and whether the defendant could have taken action to
22   disseminate information through those channels[.]”). LG’s decisions on marketing in
23   connection with its products being resold by Sears “may be relevant to [its] intent,
24   motive, and knowledge” and are therefore discoverable. Martin v. Monsanto Co., No.
25   ED CV 16–2168–JFW (SPx), 2017 WL 5172205, at *4 (C.D. Cal. Apr. 10, 2017).
26   Accordingly, the Court should require LG to produce all agreements with Sears in its
27   possession relating to the LG Refrigerators within 7 days of the date of this Court’s
28   Order. See Request No. 13, supra.

                                        16
         JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                        Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 19 of 24 Page ID #:828




1                c.     LG’s Failure to Specify an End Date for Its Production, Including
                        of Sales and Pricing Data
2
           As noted, the deadline for Plaintiffs to move for class certification is March 13.
3
     Dkt. No. 75. In its meet-and-confer sessions with Plaintiffs, LG has refused to state
4
     when it will complete its production of responsive documents. Grille Decl. ¶¶ 8, 17, 20,
5
     24, 27. Even in its portions of this joint statement where LG promises that document
6
     productions will be forthcoming, it says nothing about timing other than to refer to the
7
     production as “rolling.” LG should be ordered to specify an end date, as required by the
8
     discovery rules. See Fed. R. Civ. P. 34(b)(2)(B) (“The production must then be
9
     completed no later than the time for inspection specified in the request or another
10
     reasonable time specified in the response.”); see also, e.g., Evox Prods. v. Kayak
11
     Software Corp., No. CV 15-5053-PSG (AGRx), 2016 WL 10586303, at *4 (C.D. Cal.
12
     June 14, 2016) (stating that a party did “not specify the date for completion of its
13
     production. Accordingly, the court grants [the other party’s] motion to compel further
14
     written responses”); Fischer v. Forrest, No. 14-CIV-1304, 2017 WL 773694, at *1
15
     (S.D.N.Y. Feb. 28, 2017) (“responses to discovery requests must…[s]pecify the time
16
     for production and, if a rolling production, when production will begin and when it will
17
     be concluded.”).
18
           LG’s failure to comply with its obligation under the Federal Rules to specify a
19
     production end date for its sales data, in particular, risks prejudicing Plaintiffs. See
20
     Request No. 17, supra. LG Refrigerator sales volume and pricing data will be critical
21
     to Plaintiffs’ damages analysis in this case. Grille Decl. ¶ 15. A thorough and accurate
22
     economic analysis of this market requires detailed information concerning the sales and
23
     distribution channels for LG Refrigerators. Id. While retail prices will be obtained
24
     from authorized retailers—many of which Plaintiffs subpoenaed—the prices the
25
     retailers paid to LG, and the volume of these sales, also are needed for Plaintiffs’
26
     experts’ damages models, currently in development. Id. As a result, it is imperative
27
     that Plaintiffs receive this information well in advance of the class certification
28
     deadline. See, e.g., In re Arris Cable Modem Consumer Litig., 327 F.R.D. 334, 368
                                                17
         JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                                Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 20 of 24 Page ID #:829




1    (N.D. Cal. 2018), leave to appeal denied sub nom. Reyna v. Arris Int’l PLC, No. 18-
2    80099, 2018 WL 6167340 (9th Cir. Nov. 8, 2018) (class-wide damages model would
3    “calculate ‘the difference between the prices customers paid and the value of the
4    [Modem] they bought—in other words, the price premium attributable to’ the alleged
5    misstatements and omissions) (citation omitted); see also In re MyFord Touch
6    Consumer Litig., 291 F. Supp. 3d 936, 973 (N.D. Cal. 2018) (rejecting Daubert
7    challenge to expert’s price premium theory in consumer fraud case).
8           Plaintiffs thus respectfully request that the Court require LG to specify an end
9    date for its production of documents, including, in particular, an end date sufficiently in
10   advance of Plaintiffs’ class certification deadline for documents showing sales and
11   pricing data for LG Refrigerators.
12         2.     Defendant’s Position
13         As an initial matter, Plaintiffs seek to compel LG to “comply with this Court’s
14   October 8 Order by stating whether it is withholding any documents responsive to
15   Plaintiffs’ First Set of Requests based on its objections”; however, as previously
16   explained to Plaintiffs, LG has not withheld any documents from the documents LG was
17   ordered to produce on November 8, 2019 on the basis of its objections or on the basis of
18   privilege. Iliadis Decl., ¶ 9. Plaintiffs further seek to compel within seven days of the
19   date of an Order regarding this motion to compel documents concerning (1) root cause of
20   the compressor failure, (2) consumer complaints and warranty claims regarding the
21   compressor failure, and (3) agreements between LG and Sears relating to the marketing,
22   distribution, and/or sale of LG Refrigerators sold under the Kenmore brand. LG will
23   address each of these categories in turn:
24         First, in response to Plaintiffs’ request for root cause analysis documents, LG has
25   produced three reports analyzing no-cooling issues. In doing so, LG redacted certain
26   portions of these documents pertaining to refrigerators sold outside of California, out-of-
27   scope refrigerator models, and personal identifiable information (“PII”) of non-parties to
28

                                         18
          JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                         Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 21 of 24 Page ID #:830




1    this litigation. As an initial matter, Plaintiffs take issue with these redactions, claiming
2    that redactions for relevance are improper.
3          However, LG believes redaction of information related to refrigerator models not
4    subject to this action and/or refrigerator models sold outside of California is proper. This
5    case involves claims brought under California law on behalf of a putative class of
6    California purchasers. Thus, information about purchases and products outside of
7    California is simply not relevant. However, in line with the parties’ intent to coordinate
8    discovery in this case with discovery in the overlapping New Jersey cases (Bentley, et al.
9    v. LG Electronics U.S.A., Inc., No. 2:19-cv-13554-MCA-MAH (D.N.J.)), LG will agree
10   to (i) re-produce these root cause documents with unredacted portions pertaining to
11   refrigerators sold outside of California and (ii) produce additional root cause analysis
12   documents in its possession, custody, or control that were not previously produced
13   because they pertain entirely to analysis of refrigerators sold outside of California. ,
14   provided that the parties discuss and finalize logistics regarding coordination of
15   discovery, including finalizing and filing stipulated protective order in Bentley. .
16          Further, LG does not dispute that root cause analysis documents are relevant to
17   this case. In fact, LG has produced the responsive, non-privileged documents currently in
18   scope that, to its present knowledge, it possesses. That being said, LG intends to run
19   search terms across the custodians selected for this case and will produce any additional
20   responsive, non-privileged documents pertaining to root cause analysis, to the extent they
21   exist, resulting from those searches.2
22
23
24   2It is important to note that the root cause analysis documents LG has produced to date
25   pertain to models beyond the named Plaintiffs’ refrigerator models, even though LG had
     not expressly agreed to produce such information at the time of the Court’s October 8
26
     Order granting Plaintiffs’ previous Motion to Compel. Indeed, at least 14 refrigerator
27   models from the list of models LG believes are in-scope are represented in the root cause
28   analysis documents produced to date.

                                         19
          JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                         Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 22 of 24 Page ID #:831




1          Second, as LG noted in its counsel’s letter of December 20, 2019, LG has agreed
2    to produce, among other things, (i) customer complaints regarding no-cool issues
3    resulting from LG’s customer service phone records 3 and (2) relevant agreements
4    between LG and Sears that relate to LG refrigerators as confirmatory discovery (even
5    though LG does not believe Kenmore-branded refrigerator models are in-scope in this
6    case). Iliadis Decl. ¶ 11, Ex. E. And with respect to warranty claims in particular, LG
7    believes that the service data produced to Plaintiffs on November 8 reflects any warranty
8    claims made within the warranty period (parts and labor) because all such claims resulted
9    in service to or repairs of refrigerators. Id. Plaintiffs further indicate that they would like
10   LG to produce warranty claims made outside of the one-year labor warranty, but the
11   service data that LG has already produced does contain information regarding repairs
12   made outside the one-year labor warranty period. With respect to warranty claims made
13   for LG Refrigerators with model numbers beyond the named Plaintiffs’ model numbers,
14   LG has already made clear to Plaintiffs that it intends to produce such data.
15   Accordingly, LG does not believe there is a dispute between the parties with respect to
16   these categories of documents at this stage.
17       Third, LG is committed to complete a rolling production of responsive, non-
18   privileged documents as efficiently as possible and sufficiently in advance of the fact
19   discovery cut-off in this case. LG will produce the three categories of documents
20   described above (root cause documents, customer complaints, agreements between LG
21   and Sears) that LG can obtain through manual collection (as opposed to search terms) on
22   a rolling basis as soon as possible. LG also will produce sales and pricing data. Given
23   that the parties have only begun negotiating search terms (and LG will, of course, need to
24   account for time to review the significant volume of documents resulting from those
25
26
     3
27     As described above, LG has already produced custodial documents sufficient to show
     customer complaints regarding purported no-cool issues in in-scope refrigerator models
28   in response to Plaintiffs’ Third Set of Requests for Production. Iliadis Decl., ¶ 4.
                                         20
          JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                         Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 23 of 24 Page ID #:832




1    searches for responsiveness and privilege), LG will complete production of documents on
2    a rolling basis.
3
4    Dated: January 21, 2020              By:      /s/ Simon S. Grille   d
5
                                          Daniel C. Girard (State Bar No. 114826)
6                                         Jordan Elias (State Bar No. 228731)
7                                         Adam E. Polk (State Bar No. 273000)
                                          Simon S. Grille (State Bar No. 294914)
8
                                          GIRARD SHARP LLP
9                                         601 California Street, Suite 1400
10                                        San Francisco, California 94108
                                          Telephone: (415) 981-4800
11                                        Facsimile: (415) 981-4846
12                                        dgirard@girardsharp.com
                                          jelias@girardsharp.com
13
                                          apolk@girardsharp.com
14                                        sgrille@girardsharp.com
15
                                          Attorneys for Plaintiffs
16
17   Dated: January 21, 2020              By:      /s/ Vassi Iliadis
18
                                          Michael M. Maddigan
19                                        Vassi Iliadis
20                                        HOGAN LOVELLS US LLP
                                          1999 Avenue of the Stars, Suite 1400
21
                                          Los Angeles, CA 90067
22                                        michael.maddigan@hoganlovells.com
23                                        vassi.iliadis@hoganlovells.com
24                                        Phoebe A. Wilkinson (Pro Hac Vice)
25                                        HOGAN LOVELLS US LLP
                                          390 Madison Ave.
26
                                          New York, New York 10017
27                                        phoebe.wilkinson@hoganlovells.com
28
                                     Attorneys for Defendant
                                          21
          JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                         Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 77 Filed 01/21/20 Page 24 of 24 Page ID #:833




1                                         ATTESTATION
2          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer attests that the other
3    signatory listed, on whose behalf the filing is submitted, concurs in this filing’s content
4    and has authorized this filing.
5
6                                            /s/ Simon S. Grille
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          22
           JOINT STIPULATION REGARDING PLAINTIFFS’ MOTION TO COMPEL
                          Case No. 8:19-cv-00610-JLS (ADSx)
